Citation Nr: 1714894	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Whether Department of Veterans Affairs disability compensation benefits were fully and correctly paid from grant of benefits effective November 20, 1984.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision and January 2011 administrative decision by the Department of Veterans Affairs (VA) Medical Center and Regional Office (RO) in Wichita, Kansas.  This appeal was before the Board in November 2014, at which time it was remanded for additional development.  After the issuance of an August 2016 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).  VA will notify the Veteran is further action is required.


REMAND

In the November 2014 remand, the Board directed the AOJ to perform another audit of the disability compensation paid to the Veteran.  Specifically, the Board requested the AOJ to detail, on a yearly basis, any amounts actually paid to the Veteran pursuant to his 90 percent disability rating and those paid to the Veteran when that rating was increased to 100 percent.  In so doing, the AOJ was directed to delineate all types of payments and explain the nature and basis of each payment, including highlighting the differences between the payments made pursuant to the different ratings (i.e., 90 percent versus 100 percent).

After obtaining documentation from the Defense Finance and Accounting Services, the requested audit was performed in July 2016.  The resulting report included two chronological lists of payments made to the Veteran from December 1, 1984 to March 1, 1986.  One list shows the disability compensation payments made to the Veteran pursuant to his 90 percent rating, the other with respect to his 100 percent rating.  Thereafter, the AOJ re-adjudicated the Veteran's claim, finding no error in the payment of disability benefits to the Veteran.  The AOJ issued an August 2016 supplemental statement of the case before remitting the appeal to the Board.

First, in the November 2015 remand, the Board did not limit the requested audit to between December 1, 1984 and March 1, 1986.  As such, a remand is required in order for the AOJ to obtain an audit of the disability payments paid to the Veteran since November 1984.

Second, in the July 2016 audit, the list of payments made to the Veteran when his disability rating was 90 percent shows that no Gross Retired Pay was received by the Veteran March 1, 1986.  However, according to the list of payments when his disability rating was 100 percent, the Veteran received $529.00 on March 1, 1986.  This discrepancy is not explained by the AOJ.

Third, in his notice of disagreement, the Veteran indicated that VA incorrectly included or excluded dependents on his award.  The AOJ did not provide an explanation as which dependents were included on his award, when they were removed, and why each dependent was removed.

Finally, the Veteran requested that VA provide him with an explanation as to how his military retirement pay is calculated.  The AOJ did not do so subsequent to the November 2015 remand.

For the reasons discussed above, the Board finds that another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and his representative in order to obtain detailed explanation of the specific benefit sought on appeal.

2.  Then, the AOJ must obtain an audit of the entire history of VA disability payments made to the Veteran (from November 1984 to the present).  The audit must specifically detail, on a yearly basis, any amount actually paid to the Veteran under the 90 percent rating and under the 100 percent rating.

In so doing, the AOJ must verify the accuracy of the Veteran's March 1986 Gross Retired Pay and provide an explanation as to the payment of $529.00 under the 100 percent payment history versus $0.00 under the 90 percent payment history.

The AOJ must identify the dependent(s) included on his award, and provide an explanation as when and why each was removed.

The AOJ must provide the Veteran an explanation as to how his Military Retirement pay is determined.

All documentation associated with this development must be associated with Veteran's claims file.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the claim captioned above.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

